Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in reply to the Request for Continued Examination filed on 01/14/2022.
Claims 1 and 10 have been cancelled.
Claims 2 and 11-13 have been amended. 
Claims 2-9 and 11-21 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 has been currently amended instead of “Previously Presented”, as stated.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 2015/0038898 A1) in view of Gowan (US 8,061,149 B1) further in view of Ramatchandirane (U.S. 2015/0278810 A1)
Claim 2:
Palmer discloses a device to dispense medicine via instructions from a medical management system, the device (See Fig. 33-34B, P0077-P0078.) comprising:
a communications transceiver to communicate via one or more networks with a medical management system (Taught as software to computer network in P0211, P0221.);
one or more cartridges comprising one or more medications to dispense to a patient (See various cartridges I Fig. 1D,Fig. 3A-4, Fig. 7A-8, Fig. 11C, mentioned in P0022, P0033-P0034.);
one or more actuators configured to actuate dispensing of the one or more medications from the one or more cartridges (Actuator taught in P0069, P0303 with depicted drug dosage cartridge in Fig. 32A, P0450.);
an outlet port through which the one or more medications within the one or more cartridges are dispensed from the device (See [P0035, P0133] The preferred embodiment includes a dispensing tip defining an exit port 5036.);
one or more processors configured to:
receive from the medical management system over the one or more networks via the communications transceiver instructions on dispensing the one or more medications to the patient (See network (P0361, P0369, P0210) and in [P0077] the drug dispensing system of the invention, including a drug dispensing device and pharmaceutical network with a monitoring and control apparatus coupled via a wireless or other bi-directional communication network. P0210 discusses that a physician or healthcare provider can modify the settings and programming remotely.); and
cause the one or more actuators to dispense the one more medications from the one or more cartridges to the patient in accordance with the instructions (See interface functionality with instructions in P0227-P0228, P0402.).
Palmer does not explicitly teaches a temperature control unit to heat or cool the one or more medications based on ambient temperature data.
Gowan teaches that it is known in the art of medication storage before the effective filing date of the claimed invention to have a network of patients subscribe to control heating or cooling based on ambient temperature data to properly store medication requiring refrigeration. See ambient temperature in Abstract, in Fig. 4 (Items 1, 5 and 6), column 1, line 67 to column 2, line7, column 2, line 57 to column 3, line 25] The CPU may monitor the fluctuations in both internal and external air temperature and adjust how much power is provided to the cooling and/or heating element(s) as needed.

Although Palmer and Gowan teach the device to dispense the one or more medications, of the patient stored at cool temperatures from a medical management system as mentioned above, Palmer and Gowan do not explicitly teach communicating a verification with a user’s mobile device to identify the user before dispensing. Ramatchandirane further teaches:  
an identification module configured to communicate with a mobile device of the patient to verify an identity of the patient accessing or requesting access to the device (See Fig. 13, P0071, where the identity based transaction gets a User ID, verify user credentials, apply policies and perform validation request in order to connect the Users device 106 construed as the mobile device with lot Object 1302 construed as requesting access to the device.);
determine to dispense in response to receiving a communication from the mobile device that generates the communication upon verifying the identity of the patient, (In [P0071] the trusted cloud can send an order to the connected device/IoT 1308 (e.g., a notification) to the identified device (IoT object 1302), e.g., to dispense the product or provide the service that is associated with the transaction. Also, see Fig. 17, where an exemplary user construes being a patient by using the User device 106 to receive medical service such as scheduling a flu shot.). 
Therefore, it would have been obvious to one of ordinary skill in the art of consumer facing machines before the effective filing date of the claimed invention to modify the method, software and system of Palmer and Gowan to communicating a verification with a user’s mobile 
Claim 3:
Palmer discloses wherein the instructions from the medical management systems provides dosage instructions (See careful opiate dosage form administered, interface with instructions in P0227-P0228, P0402.).
Claim 4:
Palmer discloses wherein the one or more processors are further configured to cause the one or more actuators to actuate the one or more cartridges to dispense an amount of the one or more medications corresponding to the dosage instructions (Taught as unlocking actuator in P0069, and mechanism in P0303.).
Claim5:
Palmer discloses wherein the instructions from the medical management systems provides a time for administering the one or more medications (Taught as dose lock-out time in P0118 and therapeutic time ratio and therapeutically effective amount in P0143-P0146.).
Claim 6:
Palmer discloses wherein the one or more processors are further configured to cause the one or more actuators to actuate the one or more cartridges to dispense the one or more medications corresponding to the time provided by the instructions (Taught as programmed dosage released and instructions in [P0371-P0374] the dispensing device is programmed to allow dosing for the 72 hour recovery period following a minor outpatient orthopedic surgery procedure. When the device is first prescribed to the patient, the internal clock in the device begins to track the elapsed time
Claim 7:
Palmer discloses wherein the one or more cartridges are one of removable or refillable (See [P0285] The dispensing device 10 may contain a shuttle mechanism, such as shuttle mechanism 24, to remove a drug dosage form from a stack and the dispensing end may have a slider mechanism to dispense single doses when the dispensing button is pushed and need for prescription refill in P0206.).
Claim 8:
Palmer discloses wherein the outlet port is configured to administer the one or more medications orally (In [P0352, P0355] When the applicator 3123 is positioned for delivery and is squeezed 3125, as shown in FIG. 27B, a flexible hinged section deforms, allowing the dosage from 3067 to be released on an oral mucosal membrane.).
Claim 9:
Palmer discloses wherein the outlet port is configured to administer the one or more medications one of topically, subcutaneously, pulmonary or intravenously (In [P0528] For bioavailability calculations, intravenous sufentanil, 5 mcg was diluted in 0.9% saline to a total volume of 20 mL, and was administered through an IV catheter as a continuous infusion over 10 minutes. Also see Table 9, in P0540.).
Claim 10:
Palmer discloses further comprising a temperature control module to control a temperature of the one or more medications (In [P0263] A range of sensors for detecting temperature, humidity, acceleration, saliva ingress, or other biometric input may serve as a means to allow the device to activate or shut down under predetermined or programmable conditions.).
Claim 11:
Palmer discloses wherein the identification module is configured to validate requests received from other device (See [P0251] enabling the system to determine if a dispensing request is being made in an authorized or unauthorized manner. It is important for effective delivery of many potential drugs and drug dosage forms to ensure that the dispensing device is not accidentally or intentionally used by an unauthorized individual to prevent accidental or intentional diversion of the drug.).
Claim 12:
Palmer discloses wherein the mobile device is paired with the device (See Bluetooth (P0005) with paring in P0080, lines 7-17.)_and verifies the identity of the patient through one or more of the following: facial recognition, fingerprint scanning and passwords (See [P0040] where a user can also add fingerprints or other biometrics techniques to unlock the device.).
Claims 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 2015/0038898 A1) in view of Gowan (US 8,061,149 B1) in view of Ramatchandirane (U.S. 2015/0278810 A1) further in view of Sablinski (US 9,747,424 B2).
Claim 13:
Palmer discloses a system to remotely administer medication via a dispensing device, the system (See Fig. 33-34B, P0077-P0078.) comprising:
a dispensing device of the plurality of dispensing devices comprising (See Fig. 33-34B, P0077-P0078.):
a communications transceiver to communicate via one or more networks with the medical management system (See network (P0361, P0369) and in [P0077] the drug dispensing system of the invention, including a drug dispensing device and pharmaceutical network with a monitoring and control apparatus coupled via a wireless or other bi-directional communication network.);
one or more cartridges comprising one or more medications to dispense to a patient through an outlet port (See various cartridges I Fig. 1D,Fig. 3A-4, Fig. 7A-8, Fig. 11C, mentioned in P0022, P0033-P0034.) responsive to one or more actuators within the dispensing device (Actuator taught in P0069, P0303 with depicted drug dosage cartridge in Fig. 32A, P0450.);
one or more processors configured to cause the one or more actuators to actuate (See [P0113] a CPU which is further operatively connected to a release mechanism may be meant to indicate that, upon actuation, the CPU communicates with the memory device to check the status or history of drug delivery, and then further communicates with the release mechanism (e.g., via a solenoid and a switch) to release and dispense a drug.); and
wherein the dispensing device receives the instructions from the medical management system and the one or more processors, responsive to receiving the instructions, causes the one or more actuators to dispense a medication of the one more medications from a cartridge of the one or more cartridges to the patient in accordance with the instructions (See interface functionality with instructions in P0227-P0228, P0402.).
Palmer does not explicitly teaches a temperature control unit to heat or cool the one or more medications based on ambient temperature data.
Gowan teaches that it is known in the art of medication storage before the effective filing date of the claimed invention to have a network of patients subscribe to control heating or cooling based on ambient temperature data to properly store medication requiring refrigeration. See ambient temperature in Abstract, in Fig. 4 (Items 1, 5 and 6), column 1, line 67 to column 2, line7, column 2, line 57 to column 3, line 25] The CPU may monitor the fluctuations in both internal and external air temperature and adjust how much power is provided to the cooling and/or heating element(s) as needed.
Therefore, it would have been obvious to one of ordinary skill in the art of drug development before the effective filing date of the claimed invention to modify the method, software and system of Palmer to control heating or cooling based on ambient temperature data, as taught by Gowan, to properly store medication requiring refrigeration.
the one or more medications, of the patient stored at cool temperatures from a medical management system as mentioned above, Palmer and Gowan do not explicitly teach communicating a verification with a user’s mobile device to identify the user before dispensing. Ramatchandirane further teaches:  
an identification module configured to communicate with a mobile device of the patient to verify an identity of the patient accessing or requesting access to the device (See Fig. 13, P0071, where the identity based transaction gets a User ID, verify user credentials, apply policies and perform validation request in order to connect the Users device 106 construed as the mobile device with lot Object 1302 construed as requesting access to the device.) and;
determine to dispense in response to receiving a communication from the mobile device that generates the communication upon verifying the identity of the patient, (In [P0071] the trusted cloud can send an order to the connected device/IoT 1308 (e.g., a notification) to the identified device (IoT object 1302), e.g., to dispense the product or provide the service that is associated with the transaction. Also, see Fig. 17, where an exemplary user construes being a patient by using the User device 106 to receive medical service such as scheduling a flu shot.). 
Therefore, it would have been obvious to one of ordinary skill in the art of consumer facing machines before the effective filing date of the claimed invention to modify the method, software and system of Palmer and Gowan to communicating a verification with a user’s mobile device to identify the user before dispensing, as taught by Ramatchandirane, to prevent another individual from inappropriately acquiring and using the patient’s prescribed medications.
Sablinski teaches a network of patients subscribe to taking dispensed medications administered by the plurality of medical care providers or wherein the medical management systems communicates remotely via one or more networks, responsive to input from a medical care provider of the plurality of medical care provider, instructions to administer medication of a patient of the plurality of patients subscribed to the medical management system.
Sablinski teaches that it is known in the art of drug development before the effective filing date of the claimed invention to have a network of patients subscribe to taking dispensed medications administered by the plurality of medical care providers to dispense medications to large populations of clinical trial patients. See trial investigators as providers in column 2, line 49-55, registered clinical trial participants as the plurality of subscribed patients shown in Fig. 2, column 17, lines 42-64. Also, medication dispensing is taught in column 15, lines 14-24.
Therefore, it would have been obvious to one of ordinary skill in the art of drug development before the effective filing date of the claimed invention to modify the method, software and system of Palmer, Gowan and Ramatchandirane to have a network of patients subscribe to taking dispensed medications administered by the plurality of medical care providers, as taught by Sablinski, to dispense medications to large populations of clinical trial patients.
Claim 14:
Palmer discloses wherein the instructions from the medical management systems provides dosage instructions (See careful opiate dosage form administered, interface with instructions in P0227-P0228, P0402.).
Claim 15:
Palmer discloses wherein the one or more processors are further configured to cause the one or more actuators to actuate the one or more cartridges to dispense an amount of the one or more medications corresponding to the dosage instructions
Claims 16:
Palmer discloses wherein the instructions from the medical management systems provides a time for administering the one or more medications (Taught as dose lock-out time in P0118 and therapeutic time ratio and therapeutically effective amount in P0143-P0146.).
Claim 17:
Palmer discloses wherein the one or more processors are further configured to cause the one or more actuators to actuate the one or more cartridges to dispense the one or more medications corresponding to the time provided by the instructions (Taught as programmed dosage released and instructions in [P0371-P0374] the dispensing device is programmed to allow dosing for the 72 hour recovery period following a minor outpatient orthopedic surgery procedure. When the device is first prescribed to the patient, the internal clock in the device begins to track the elapsed time.).
Claim 18:
Palmer discloses wherein the dispensing device is configured to administer the one or more medications one of orally, topically, subcutaneously, pulmonary or intravenously (In [P0528] For bioavailability calculations, intravenous sufentanil, 5 mcg was diluted in 0.9% saline to a total volume of 20 mL, and was administered through an IV catheter as a continuous infusion over 10 minutes. Also see Table 9, in P0540.).
Claim 19:
Palmer discloses wherein the medical management system is configured to receive feedback from the dispensing device on the patient’s use of the dispensing device (See dosing history and feedback in P0363-P0364, where [P0390] a means to produce an audible, visual, or tactile signal when the drug is administered (such as a click, beep or visual indication such as a light) to provide feedback to the patient that a dosage has been dispensed
Claim 20:
Palmer discloses wherein the dispending device may only one of transmit or receive data from the medical management system at a predetermined location of the patient (Taught as transmitted or received data gathered from sensors, RFID signal, or any other wired or wireless signal and GPS location in P0369.).
Claim 21:
Palmer discloses wherein the dispending device is configured to maintain activity logs to identify one or more of the following: a date and time medication is dispenses, a dosage of the medication dispensed, whether the medical care provider communicated with the dispensing device (See logs of a dosage of the medication dispensed in [P0555] The drug dispensing device electronically logs the dispensing attempts and successful dispenses in its dosing history.).

Response to Arguments
Regarding the prior art rejections, Applicant’s arguments have been fully considered, but are now moot in view of the new grounds of rejection.  The Examiner has entered a new rejection under 35 USC § 103(a) and applied new art and art already of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        02/07/2022gilli

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686